DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20170050035 A1), in further view of Hershey (US 20160228706 A1), in further view of Doan (US 20160317815 A1).

Regarding claim 1, Gupta discloses a method of providing spinal cord stimulation (SCS) therapy to a patient using a spinal cord stimulator comprising an implantable pulse generator (IPG) and a plurality of electrodes implantable in the patient and an external controller for controlling the IPG, the method comprising: enabling the IPG to provide stimulation to the patient, using a graphical user interface (GUI) on a screen of the external controller to determine an indication 

Regarding claim 2, Gupta discloses the external controller being a computing device (“therapy controller” [0030-0031]) and states wherein it is a handheld mobile device (“mobile phone” [0088]; also see [0098]). 



Regarding claim 4, Gupta discloses wherein the indication of efficacy comprises a patient rating of the efficacy ([0117] discloses a variety of patient input; [0114] 

Regarding claim 5, Gupta discloses wherein determining whether to use sub-perception stimulation or supra-perception stimulation for reprogramming comprises obtaining an indication from the patient indicating a preference ([0117] discloses reprogramming in response to obtaining patient feedback) for reprogramming using sub-perception stimulation or supra- perception stimulation ([0101] discloses reprogramming such that the device operates in either sub- or supra-perception stimulation mode).  Gupta partially discloses determining whether to use sub-perception stimulation or supra-perception stimulation for reprogramming (“The IPG may be operated in a mode to deliver electrical modulation energy that is therapeutically effective and causes the patient to perceive delivery of the energy …with perceived paresthesia…[or] may be operated in a sub-perception mode…without perceived paresthesia).” [0101]). However, it does not explicitly state a comparative process between sub- and supra-perception, nor an automatic reprogramming. Hershey, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a comparative process between sub- and supra-perception, wherein the likelihood of paresthesia or analgesia is evaluated for supra- or sub-perception 

Regarding claim 6,  Gupta discloses wherein the reprogramming algorithm comprises: enabling the IPG to sequentially perform a plurality of stimulation programs ([0108] discusses stimulation-programs; further, Gupta states, “modulation field parameter data may be used to guide subsequent programming of the modulation field(s)” [0079]), wherein each stimulation program comprises stimulation parameters that provide stimulation to a different anatomical location of the patient (“refine the location of the desired neuromodulation target,” [0079-0081]), for each stimulation program, determining an indication of efficacy of the stimulation provided at the different anatomical location, based on the indications of efficacy of the stimulation provided at the different anatomical locations (for instance, “the patient can identify where the dorsal paresthesias are felt” [0080]), determining a best anatomical location for stimulation, and reprogramming the IPG to provide stimulation to the determined best anatomical location (“the device may be programmed to search for the desired modulation target or to refine the location 

Regarding claim 7, Gupta discloses wherein the plurality of stimulation programs is pre-loaded in the IPG (see [0108]; further, [0022] discloses that “the therapy controller is configured to receive an instruction to download a previously-verified program”).

Regarding claim 8, Gupta discloses wherein the indications of efficacy of the stimulation provided at the different anatomical locations ([0079-0081] discuss the “navigation session,” used to “refine location” of neuromodulation targets and used to guide “reprogramming [of] the neuromodulation device”) comprise 

Regarding claim 9, Gupta discloses wherein the sub-perception reprogramming algorithm further comprises adjusting the neural dose of the stimulation (“sub-perception therapy may…include selectively [modulating]…tissue,”; “therapy may be delivered at [a variety of] frequencies…ranges…and duty cycles” [0073]) provided at the determined best anatomical location ([0079-0081] disclose sequential navigation of anatomical targets).  

Regarding claim 10, Gupta discloses wherein the supra-perception reprogramming algorithm comprises: determining whether to use pre-loaded rescue stimulation locations ([0108] discloses pre-loaded programs which can be accessed if “the controller loses the program [through] deletion or corruption,” over which the patient can exert “limited control”) or patient- controlled stimulation locations for reprogramming ([0117] discloses use of patient feedback in reprogramming), if using pre-loaded rescue stimulation locations for reprogramming is determined, performing a rescue location algorithm, and if 

Regarding claim 11, Gupta discloses wherein the rescue location algorithm comprises: enabling the IPG to sequentially perform a plurality of stimulation programs, wherein each stimulation program comprises stimulation parameters that provide supra- perception stimulation (see [0076]) at different locations in the patient ([0079-0081] discloses navigation of different anatomical locations), for each stimulation program, determining an indication of the patient's satisfaction with the supra-perception stimulation ([0114] discusses receiving patient input), based on the indications of the patient's satisfaction, determining ([0114] further discloses incorporating patient input that input into device reprogramming) a best location for stimulation, and reprogramming the IPG to provide stimulation to the determined best location ([0108] discloses pre-loaded stimulation programs which “accommodate programming inputs locally,” ([0113])).  

Regarding claim 12, Gupta discloses wherein the plurality of stimulation programs is pre-loaded in the IPG ([0022 discloses “the therapy controller is configured to receive an instruction to download a previously-verified program”).  

Regarding claim 13, Gupta discloses wherein the indication of the patient's satisfaction with the supra-perception stimulation ([0117] discloses obtaining patient feedback) indicates an overlap of paresthesia evoked by the stimulation with the patient's pain ([0073] discloses this overlap when discussing supra-perception therapy, stating “paresthesia, are usually tolerated relative to the sensation of pain, patients sometimes report these sensations to be uncomfortable.”).  

Regarding claims 14 and 17, Gupta discloses wherein wherein the supra-perception reprogramming algorithm further comprises adjusting the neural dose of the stimulation provided at the determined best location (“therapy may be delivered at [a variety of] frequencies…ranges…and duty cycles” [0073]).  

Regarding claim 15, Gupta discloses wherein the patient-controlled ([0117]) location algorithm comprises: enabling the IPG to provide supra-perception stimulation at a first location, obtaining an indication from the patient indicating the patient's satisfaction with the supra-perception stimulation at the first location ([0117]; [0079-0081] discloses sequential navigation of anatomical locations; “refine the location of the desired neuromodulation target,”), enabling 

Regarding claim 16, Gupta discloses wherein the indication of the patient's satisfaction with the supra-perception stimulation ([0117] discloses obtaining patient feedback) indicates an overlap of paresthesia evoked by the stimulation with the patient's pain ([0073] discloses this overlap when discussing supra-perception therapy, stating “paresthesia, are usually tolerated relative to the sensation of pain, patients sometimes report these sensations to be uncomfortable,”).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160317815 A1 (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, November 23, 2021